DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 05/31/2022.  Claims 21, 28, and 35 have been amended.  Claims 21-40 are pending in this Office Action. 

Remark/Comment
Applicant arguments regarding the manifest that is stored at an intermediate data store to determine location of a full snapshot of a data set of a primary data store and to determine location of an incremental snapshot of the data set of the primary data store are considered. Burton only discloses the manifest that is stored at an intermediate data store to determine location of an incremental snapshot of the data set of the primary data store.  Burton does not disclose the manifest that is stored at an intermediate data store to determine location of a full snapshot of a data set of a primary data store.  

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of made of record: Burton et al. (US 2005/0108292), Patterson et al. (US 2019/0108231), and Parkison et al. (US 2014/0006354) disclose each of limitations of claims except limitation of the manifest that is stored at an intermediate data store to determine location of a full snapshot of a data set of a primary data store as recited in independent claim 21, and similar claimed elements in claims 28, and 35.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




06/18/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162